Hill, C. J.
None of the assignments of error in this case can be intelligently determined without a consideration of the evidence. There is no proper brief of the evidence, but what purports to be a brief consists of the oral and documentary evidence in full, extensively interspersed with objections to testimony, and with statements and arguments of counsel, colloquies between court and counsel, and' motions to nonsuit and to direct a verdict, with the rulings of the court, etc., etc. The imperfections above indicated’ were not corrected by a motion to strike from the brief “everything- contained therein except the oral and documentary testimony,” made and allowed before the motion for a new trial was filed, when in fact no change in the brief was made, but the mass of immaterial matter remained as the brief. According to repeated rulings of this court and of the Supreme Court, the judgment must be affirmed. Hirsch v. Dozier Lumber Co., 2 Ga. App. 520 (58 S. E. 786); Wright v. State, 3 Ga. App. 663 (60 S. E. 329); Hathcock v. McGouirk, 119 Ga. 980 (47 S. E. 563); Carmichael v. State, 111 Ga. 653 (36 S. E. 872).

Judgment affirmed.